                            Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 1 of 9



                    1   JOSEPH W. COTCHETT (SBN 36324)
                        jcotchett@cpmlegal.com
                    2   EMANUEL B. TOWNSEND (SBN 305373)
                        etownsend@cpmlegal.com
                    3   TAMARAH P. PREVOST (SBN 313422)
                        tprevost@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        840 Malcolm Road
                    5   Burlingame, CA 94010
                        Telephone: (650) 697-6000
                    6   Facsimile: (650) 697-0577
                    7   Attorneys for Defendants Masai Ujiri, Toronto
                        Raptors/Maple Leaf Sports & Entertainment
                    8

                    9
                10

                11                                 UNITED STATES DISTRICT COURT

                12                              NORTHERN DISTRICT OF CALIFORNIA

                13                                         OAKLAND DIVISION

                14
                        ALAN STRICKLAND, an individual; and             Case No. 4:20-cv-000981-YGR
                15      KELLY STRICKLAND, an individual,
                16                                                      NOTICE OF MOTION AND MOTION
                                             Plaintiffs,                FOR LEAVE TO FILE AMENDED
                17                      v.                              JOINT ANSWER AND
                                                                        COUNTERCLAIM OF UJIRI;
                18      1. MASAI UJIRI, an individual;                  MEMORANDUM OF POINTS AND
                                                                        AUTHORITIES IN SUPPORT THEREOF
                19      2. TORONTO RAPTORS, a business entity;
                                                                        Date:        Tuesday, September 22, 2020
                20                                                      Time:        2:00 p.m.
                        3. MAPLE LEAF SPORTS &
                                                                        Courtroom:   1, 19th Floor
                21         ENTERTAINMENT, a business entity;            Judge:       Hon. Yvonne Gonzalez Rogers
                22      4. NATIONAL BASKETBALL
                           ASSOCIATION, INC.; and DOES 1
                23         through 100, inclusive
                24
                                             Defendants.
                25

                26

                27

                28
       ♼
 LAW OFFICES            NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
COTCHETT, PITRE &
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR
                               Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 2 of 9



                    1                                                     TABLE OF CONTENTS

                    2                                                                                                                                      Page No.

                    3   I.      INTRODUCTION .................................................................................................................... 2
                    4
                        II.     BACKGROUND ....................................................................................................................... 2
                    5
                                A.        Factual Background ........................................................................................................ 2
                    6
                                B.        Procedural History .......................................................................................................... 3
                    7
                                C.        Information Learned in Discovery.................................................................................. 3
                    8
                        III.    LEGAL ARGUMENT.............................................................................................................. 4
                    9
                                A.        There is Good Cause to Grant Leave to Amend, which is Freely Granted Under
                10                        Federal Rule of Civil Procedure ..................................................................................... 4
                11
                                B.        The Motion for Leave to Amend Should Be Granted .................................................... 4
                12
                        IV.     CONCLUSION ......................................................................................................................... 6
                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                                                              i
                               Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 3 of 9



                    1                                                       TABLE OF AUTHORITIES
                    2                                                                                                                                        Page No(s).
                    3
                        STATUTES
                    4
                        42 U.S.C. § 1983..................................................................................................................................... 5
                    5
                        Fed. R. Civ. Proc. § 15(a) ....................................................................................................................... 4
                    6

                    7   CASES

                    8   Abels v. JBC Legal Group, P.C. (N.D. Cal. 2005) ............................................................................. 4, 5
                          229 F.R.D. 152
                    9
                        DCD Programs, Ltd. v. Leighton (9th Cir. 1987)............................................................................... 4, 5
                10       833 F.2d 183

                11      Eminence Capital, LLC v. Aspeon, Inc. (9th Cir. 2003) ......................................................................... 4
                          316 F.3d 1048
                12
                        Foman v. Davis (1962) ........................................................................................................................... 4
                13        71 U.S. 178

                14      Miller v. Rykoff-Sexton, Inc. (9th Cir. 1988) .......................................................................................... 6
                          845 F.2d 209
                15
                        Morongo Band of Mission Indians v. Rose (9th Cir. 1990) .................................................................... 4
                16       893 F.2d 1074

                17      Solomon v. North Am. Life & Cas. Ins. Co. (9th Cir. 1998) ................................................................... 5
                          151 F.3d 1132
                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                                                                   ii
                             Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 4 of 9



                    1                            NOTICE OF MOTION FOR LEAVE TO FILE
                                               AMENDED JOINT ANSWER AND COUNTERCLAIM
                    2

                    3   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                    4           PLEASE TAKE NOTICE THAT, on September 22, 2020 at 2:00 p.m., in Courtroom 1 before

                    5   the Honorable Yvonne Gonzalez Rogers, United States District Court, for the Northern District of

                    6   California, Oakland Division, located at 1301 Clay Street, 4th Floor, Oakland, California 94612,

                    7   Defendants Masai Ujiri and Toronto Raptors/Maple Leaf Sports & Entertainment (“Defendants”) will,

                    8   and hereby do, move the Court for leave to file an Amended Answer to include a Counterclaim. This

                    9   motion is brought pursuant to Federal Rules of Civil Procedure 15 and 16(b)(4) on the grounds that

                10      Defendants seek to include counterclaims for unreasonable force pursuant to 42 U.S.C. § 1983, assault,

                11      battery, and intentional infliction of emotional distress against Plaintiff Alan Strickland based, in large

                12      part, upon new information Defendants obtained through discovery.

                13              This motion is based on this Notice of Motion and Motion, the supporting Memorandum of

                14      Points and Authorities, the Declaration of Tamarah P. Prevost, and the attached Amended Answer and

                15      Counterclaim thereto, any papers filed in reply, the argument of counsel, and all papers and records on

                16      file in this matter.

                17

                18      Dated: August 18, 2020                         COTCHETT, PITRE & McCARTHY, LLP

                19                                                     By:     /s/ Tamarah P. Prevost
                20                                                             JOSEPH W. COTCHETT
                                                                               EMANUEL B. TOWNSEND
                21                                                             TAMARAH P. PREVOST

                22                                                     Attorneys for Defendants Masai Ujiri, Toronto
                                                                       Raptors/Maple Leaf Sports & Entertainment
                23

                24

                25

                26

                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                         1
                              Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 5 of 9



                    1                         MEMORANDUM OF POINTS AND AUTHORITIES

                    2   I.     INTRODUCTION

                    3          Defendants Masai Ujiri and Toronto Raptors/Maple Leaf Sports & Entertainment

                    4   (“Defendants”) hereby request leave to file the proposed Amended Answer and Counterclaims that is

                    5   attached to the Declaration of Tamarah P. Prevost as Exhibit A (clean) and Exhibit B (redlined). The

                    6   only proposed amendment asserts a counterclaim on Mr. Ujiri’s behalf against Plaintiff Alan

                    7   Strickland for excessive force pursuant to 42 U.S.C. § 1983, assault, battery, and intentional infliction

                    8   of emotional distress. In all other respects, Defendants’ original Joint Answer remains unchanged.

                    9          Recently obtained discovery, including body camera footage, reveal the true nature of events

                10      at issue in this case. Mr. Ujiri’s counterclaims seek to vindicate his rights as a victim of unreasonable

                11      force, assault, and battery at the hands of Mr. Strickland. Defendants make this request pursuant to

                12      Rules 15(a)(2) of the Federal Rules of Civil Procedure, and in compliance with Rule 16(b)(4).

                13      II.    BACKGROUND

                14             A.      Factual Background

                15             This case arises from a complaint filed by Plaintiffs Alan and Kelly Strickland, alleging Mr.

                16      Strickland was assaulted by Masai Ujiri on June 13, 2019. Masai Ujiri is President of Basketball

                17      Operations (“President”) for the Toronto Raptors (“Raptors”). On the date in question, the Raptors

                18      played the Golden State Warriors in Game 6 of the National Basketball Association (“NBA”) Finals

                19      at Oracle Arena in Oakland, California. By winning Game 6, the Raptors were crowned NBA

                20      champions.

                21             As Mr. Ujiri walked from the tunnel to the arena floor on his way to the court to join his team

                22      in celebration, he briefly encountered Plaintiff Alan Strickland, an Alameda County Sheriff’s Deputy

                23      who was working as a security guard at the game. This encounter lasted approximately 11 seconds,

                24      after which Mr. Strickland continued to work his shift, and Mr. Ujiri entered the arena to celebrate

                25      with his team and accept the championship trophy from the Commissioner of the NBA.

                26             This 11 second encounter prompted Mr. Strickland to sue Defendants for assault, battery,

                27      intentional infliction of emotional distress, and two counts of negligence. See Doc. No. 1. Mrs.

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                        2
                              Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 6 of 9



                    1   Strickland, Mr. Strickland’s wife, has also asserted a loss of consortium claim for alleged deprivation

                    2   of love, companionship, and comfort arising from her husband’s purported injuries.

                    3          B.      Procedural History

                    4          Plaintiffs filed their complaint on February 7, 2020. See Doc. No. 1. Discovery is in its early

                    5   stages: the parties have each propounded and responded to one set of written discovery, and no

                    6   depositions have been taken by any party. On July 21, 2020, Plaintiffs made their first document

                    7   production, which contained several pieces of video footage including that of Plaintiff Alan

                    8   Strickland’s body camera, capturing the alleged encounter at the center of this case from his viewpoint.

                    9          Trial has been set in this matter to begin on December 13, 2021 and all pretrial dates have been

                10      set. The fact and expert discovery deadlines are nearly eight months away, on April 2, 2021 and June

                11      4, 2021, respectively. Doc. No. 30.

                12             C.      Information Learned in Discovery

                13             Though discovery is in its infancy, Defendants have already obtained evidence seriously

                14      calling into question Plaintiffs’ version of events, and in fact revealing that Mr. Ujiri has ripe legal

                15      claims against Mr. Strickland. By way of example only, Mr. Strickland’s body camera footage is the

                16      closest video evidence Defendants received of the incident to date, and clearly captures—from

                17      Strickland’s viewpoint—the 11-second encounter mentioned in Plaintiffs’ complaint. See Declaration

                18      of Tamarah P. Prevost, Exhibit A. This footage demonstrates that Plaintiff Strickland shoved Masai

                19      Ujiri twice, giving rise to credible counterclaims for unreasonable force, assault, and battery. 1 Indeed,

                20      the footage reveals Strickland, not Ujiri, as the assailant aggressor. See id.

                21             As such, Defendants seek to amend their answer to add counterclaims based partly on this and

                22      other critical discovery recently obtained by Defendants.

                23

                24      ///

                25      ///

                26

                27      1
                          The footage also seriously calling into question Strickland’s claim he was assaulted by Defendant
                        Ujiri to the point of permanent disability, as alleged by Strickland in his parallel workers’ compensation
                28      case.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                         3
                               Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 7 of 9



                    1   III.     LEGAL ARGUMENT

                    2            A.     There is Good Cause to Grant Leave to Amend, which is Freely Granted Under
                                        Federal Rule of Civil Procedure
                    3

                    4            Rule 15(a) of the Federal Rules of Civil Procedure sets forth a liberal standard for the

                    5   amendment of pleadings, and provides that even after the issues have been joined, “leave [to amend]

                    6   shall be freely given when justice so requires.” Fed. R. Civ. Proc. § 15(a). The United States Supreme

                    7   Court has emphasized that Rule 15(a) requires courts to look favorably on motions to amend the

                    8   pleadings, holding that a court must grant leave to amend absent a substantial reason to deny leave.

                    9   Foman v. Davis, 371 U.S. 178, 182 (1962). Moreover, the Ninth Circuit has instructed that the policy

                10      favoring amendments “is to be applied with extreme liberality.” Morongo Band of Mission Indians v.

                11      Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). Liberality in granting leave to amend applies regardless

                12      of whether an amendment will add causes of action or parties. DCD Programs, Ltd. v. Leighton, 833

                13      F.2d 183, 186 (9th Cir. 1987).

                14               There is also good cause to permit Defendants to amend their answer pursuant to Rule 16(b)(4),

                15      which the Court required prior to any such amendment. See Doc. No. 30. Defendants’ proposed

                16      amendment does not alter the existing pre-trial schedule, the amendment is made in good faith, and

                17      any resulting prejudice to Plaintiffs is minimal.

                18               B.     The Motion for Leave to Amend Should Be Granted

                19               “The four factors commonly used to determine the proprietary of a motion for leave to amend

                20      are bad faith, undue delay, prejudice to the opposing party, and futility of amendment.” Abels v. JBC

                21      Legal Group, P.C., 229 F.R.D. 152, 155-56 (N.D. Cal. 2005) (citing Foman, 371 U.S. at 182). Of

                22      these factors, prejudice to the party opposing an amendment carries the greatest weight. Eminence

                23      Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). The party opposing an amendment

                24      “bears the burden of showing prejudice.” Id. (citing DCD Programs, 833 F.2d at 186-87 (9th Cir.

                25      1987).

                26               First, Defendants do not bring this motion in bad faith. As mentioned, Mr. Strickland’s body

                27      camera footage is the closest portrayal of the 11-second encounter Defendants have seen, and clearly

                28      captures him assaulting Mr. Ujiri. See id. This video footage and other evidence as explained in
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                      4
                             Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 8 of 9



                    1   Defendants’ proposed Counterclaim expose Mr. Strickland as the primary aggressor. Prevost Decl.,

                    2   Ex. A. But more critically, Strickland’s body camera video reveals that he, while acting under color

                    3   of law, acted with unreasonable force.        Other discovery as further described in Defendants

                    4   Counterclaim further elucidate the strength of Mr. Ujiri’s claims. This amendment is sought in good

                    5   faith, for the purpose of vindicating Mr. Ujiri’s constitutional rights under 42 U.S.C. § 1983.

                    6          Second, there has been no undue delay in bringing this motion. The foregoing powerful

                    7   evidence—obtained less than three weeks before filing this motion—helped form the bases for

                    8   Defendants’ counterclaim. See Prevost Decl., Ex. A. As such, the motion is timely.

                    9          Third, any prejudice suffered by Plaintiffs in granting this motion is minimal. Discovery is in

                10      its infancy and Defendants’ counterclaim centers upon the same common nucleus of facts, i.e., the 11

                11      second encounter between Alan Strickland and Masai Ujiri. And though the proposed amendment

                12      may alter the legal questions presented to some degree, no new parties have been named, and the legal

                13      theories center upon the same general facts. Thus, if motions for leave to amend are liberally granted

                14      when entirely new legal theories and parties are added, the bar for a proposed Amended Answer that

                15      does neither should be even lower. See e.g., DCD Programs, 833 F.2d at 186.

                16             Moreover, fact and expert discovery deadlines are far from imminent, April 2 and June 4, 2021,

                17      respectively. Doc. No. 30. There is ample time for Plaintiffs to respond to Defendants’ Counterclaim

                18      and conduct additional discovery, as necessary. And notably, no depositions have been taken so there

                19      is no risk of duplicative discovery or increased costs in that regard. With the applicable discovery cut-

                20      off date over eight months away, this weighs in favor of granting leave to amend. See Abels, 229

                21      F.R.D. at 155-156 (citing Solomon v. North Am. Life & Cas. Ins. Co., 151 F.3d 1132, 1139 (9th Cir.

                22      1998) (denying leave to amend on the eve of the discovery deadline)). Additionally, Defendants’

                23      proposed amendment need not alter any existing deadlines in the Court ordered pre-trial schedule. As

                24      such, there is good cause to grant this motion under Rule 16(b)(4). See also Doc. No. 30.

                25             Fourth, Defendants’ counterclaims are far from futile. A proposed amendment is futile only if

                26      “no set of facts can be proved under the amendment that would constitute a valid claim or defense.”

                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                        5
                              Case 4:20-cv-00981-YGR Document 35 Filed 08/18/20 Page 9 of 9



                    1   Abels, 229 F.R.D. at 157, citing Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). 2 As

                    2   mentioned, three of the proposed counterclaims are identical to those asserted by Plaintiff Strickland

                    3   in his complaint, and all are tethered to the same set of facts which, if proven, strongly support

                    4   Defendants’ counterclaims. As such, Defendants’ proposed amended answer and counterclaim is not

                    5   futile.

                    6   IV.       CONCLUSION
                    7             Based on the foregoing reasons, Defendants respectfully request that this Court grant their

                    8   motion for leave to amend the Answer to add their Counterclaims. Any prejudice to Plaintiffs in

                    9   granting this motion would be greatly outweighed by the potential loss of Defendants’ legitimate,

                10      meritorious, and ripe legal claims.

                11

                12      Dated: August 17, 2020                 Respectfully submitted,

                13                                             COTCHETT, PITRE & McCARTHY, LLP

                14                                             By:    /s/ Tamarah P. Prevost
                15                                                    JOSEPH W. COTCHETT
                                                                      EMANUEL B. TOWNSEND
                16                                                    TAMARAH P. PREVOST

                17                                                    Attorneys for Defendants Masai Ujiri, Toronto
                                                                      Raptors/Maple Leaf Sports & Entertainment
                18

                19

                20

                21

                22

                23

                24

                25

                26

                27      2
                           See also William W. Schwarzer, A. Wallace Tashima & James M. Wagstaffe, 2 CALIFORNIA
                        PRACTICE GUIDE: FEDERAL CIVIL PROCEDURE BEFORE TRIAL 8:423 (Rutter Group rev. ed. 2005)
                28      (denials based solely on futility “are rare”).
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED JOINT ANSWER
 MCCARTHY, LLP          AND COUNTERCLAIM OF UJIRI; MPA IN SUPPORT THEREOF; Case No. 4:20-cv-000981-YGR                      6
